

	

		II

		109th CONGRESS

		1st Session

		S. 317

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Feingold (for

			 himself, Mr. Akaka,

			 Mr. Bingaman, Ms. Cantwell, Mr.

			 Corzine, Mr. Dayton,

			 Mr. Durbin, Mr.

			 Jeffords, Mr. Kennedy, and

			 Mr. Wyden) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To protect privacy by limiting the access of the

		  Government to library, bookseller, and other personal records for foreign

		  intelligence and counterintelligence purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Library, Bookseller, and Personal

			 Records Privacy Act.

		2.Privacy

			 protections on Government access to library, bookseller, and other personal

			 records under Foreign Intelligence Surveillance Act of 1978

			(a)Applications

			 for ordersSubsection (b) of section 501 of the Foreign

			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended—

				(1)in paragraph (1),

			 by striking and at the end;

				(2)in paragraph (2),

			 by striking the period at the end and inserting ; and;

			 and

				(3)by adding at the

			 end the following new paragraph:

					

						(3)shall specify

				that there are specific and articulable facts giving reason to believe that the

				person to whom the records pertain is a foreign power or an agent of a foreign

				power.

						.

				(b)OrdersSubsection

			 (c)(1) of that section is amended by striking finds and all that

			 follows and inserting

				

					finds that—(A)there are specific and articulable

				facts giving reason to believe that the person to whom the records pertain is a

				foreign power or an agent of a foreign power; and

					(B)the application meets the other

				requirements of this section.

					.

			(c)Oversight of

			 requests for production of recordsSection 502 of that Act

			 (50 U.S.C.

			 1862) is amended—

				(1)in subsection

			 (a), by striking the Permanent and all that follows through

			 the Senate and inserting the Permanent Select Committee

			 on Intelligence and the Committee on the Judiciary of the House of

			 Representatives and the Select Committee on Intelligence and the Committee on

			 the Judiciary of the Senate; and

				(2)in subsection

			 (b), by striking On a semiannual basis, and all that follows

			 through a report setting forth and inserting The report

			 of the Attorney General to the Committees on the Judiciary of the House of

			 Representatives and the Senate under subsection (a) shall set

			 forth.

				3.Privacy

			 protections on Government access to information on computer users at

			 booksellers and libraries under national security authority

			(a)In

			 generalSection 2709 of title 18, United States Code, is

			 amended—

				(1)by redesignating

			 subsection (e) as subsection (f); and

				(2)by inserting

			 after subsection (d) the following new subsection (e):

					

						(e)Records of

				booksellers and libraries(1)When a request under

				this section is made to a bookseller or library, the certification required by

				subsection (b) shall also specify that there are specific and articulable facts

				giving reason to believe that the person or entity to whom the records pertain

				is a foreign power or an agent of a foreign power.

							(2)In this subsection:

								(A)The term bookseller means

				a person or entity engaged in the sale, rental, or delivery of books, journals,

				magazines, or other similar forms of communication in print or

				digitally.

								(B)The term library means a

				library (as that term is defined in section 213(2) of the Library Services and

				Technology Act (20 U.S.C. 9122(2))) whose

				services include access to the Internet, books, journals, magazines,

				newspapers, or other similar forms of communication in print or digitally to

				patrons for their use, review, examination, or circulation.

								(C)The terms foreign power

				and agent of a foreign power have the meaning given such terms in

				section 101 of the Foreign Intelligence Surveillance Act of 1978

				(50 U.S.C.

				1801).

								.

				(b)Sunset of

			 certain modifications on accessSection 224(a) of the USA PATRIOT

			 ACT of 2001 (Public Law 107–56;

			 115

			 Stat. 295) is amended by inserting and section

			 505 after by those sections).

			

